Case 3:20-cv-00476-S-BH Document 62-1 Filed 01/12/21                  Page 1 of 1 PageID 455



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

  TODD MICHAEL TOMASELLA                        §
       Plaintiff,                               §
                                                §
  v.                                            §           Case No. 3:20-cv-00476-S-BH
                                                §
  DIVISION OF CHILD SUPPORT, ET                 §
  AL;                                           §
        Defendants.                             §

   ORDER GRANTING JUDGE BLAIR’S FIRST AMENDED MOTION TO DISMISS


       ON THIS DAY came to be heard the First Amended Motion to Dismiss filed by Defendant

Judge Casey Blair (“Judge Blair”). After due consideration of the law and the filings of parties,

the Court finds said motion meritorious. It is therefore,

       ORDERED that Judge Blair’s First Amended Motion to Dismiss is GRANTED. It is

further ORDERED that Plaintiff’s claims are DISMISSED WITH PREJUDICE in their entirety.

               SIGNED this _____ day of ______________________, 2021.




                                                 ______________________________
                                                 HON. KAREN GREN SCHOLER
                                                 UNITED STATES DISTRICT JUDGE
